In a proceeding to review the determination of respondents in denying petitioner’s application for a variance, the appeal is from (1) an order, dated December 11, 1953, granting respondents’ motion to vacate the order of certiorari, dismissing the petition and confirming said determination; (2) that portion of the decision, made on petitioner’s motion for reargument of the said motion, as adheres to the original determination, and (3) that portion of the order on said reargument which adheres to the original decision. Order on reargument, insofar as appealed from, unanimously affirmed, with $10 costs and disbursements. No opinion. Appeal from order, dated December 11, 1953, dismissed, without costs. Appeal from decision dismissed, without costs. No appeal lies from a decision. Present — Nolan, ]P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.